COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Bray and Fitzpatrick
Argued at Salem, Virginia


ALBERT SPENCER MITCHELL, JR.
                                        MEMORANDUM OPINION * BY
v.       Record No. 0730-96-3        JUDGE JOHANNA L. FITZPATRICK
                                            APRIL 29, 1997
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF ROCKINGHAM COUNTY
                     Porter R. Graves, Jr., Judge
            Roland M. L. Santos for appellant.

            John K. Byrum, Jr., Assistant Attorney
            General (James S. Gilmore, III, Attorney
            General; Ruth Ann Morken, Assistant Attorney
            General, on brief), for appellee.



     Albert Mitchell (appellant) was convicted in a bench trial

of breaking and entering with the intent to commit larceny in

violation of Code § 18.2-89.    The sole issue on appeal is whether

the trial court erred in finding the evidence sufficient to prove

larcenous intent.

     On August 26, 1995, at approximately 3:30 a.m., appellant, a

former boyfriend of Jamie Farley (the victim), arrived at her

house and "smashed out the [door] window, and opened the door,

and let himself in."   The victim's purse was a "foot or two" from

the door.   Farley awoke to see appellant standing over her bed

and told him to leave the house.   After a brief altercation,

appellant left and on his way out, he took Farley's purse which

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
was on the kitchen counter.

     The following day, appellant called Farley and attempted to

return her purse.   She told him to contact the police.

Subsequently, he made arrangements with Sergeant Kevin Lanoue

(Sgt. Lanoue) of the Harrisonburg Police Department to give a

statement regarding the break-in and to return Farley's purse.

When appellant returned the purse, none of the contents were

missing.
     Appellant contends that he went to Farley's house on August

26, 1995, because she told him she was pregnant and contemplating

suicide, and that he and Farley made arrangements to get a

pregnancy test on Friday, August 26, 1995.   When Farley failed to

arrive, he went to her house in Harrisonburg and broke in because

he was concerned about her.   He stated that when he confronted

Farley and Craig in the bedroom, he asked her why she told him

she was pregnant, and her response was that she wanted him to pay

some bills.   Farley denied telling appellant that she was

pregnant or that she was thinking of killing herself.

     Appellant gave conflicting statements to the police.    His

first statement was that:
          [H]e had gone to see Ms. Farley and found out
          that she was with Mr. Craig and became very
          upset. . . . [H]e smashed out the window and
          opened the door and let himself in and got in
          an argument with Mr. Craig in the apartment,
          left, took her purse because he wanted an
          address to her ex-husband and the address to
          her ex-husband was in her purse and he wanted
          to get in touch with that gentleman. So, he
          took her purse to get that address and left.




                                 2
Later he made a second statement that Sgt. Lanoue summarized as

follows:
            He advised me that he had gotten a call from
            Ms. Farley stating that she was pregnant with
            his child and he had wanted to get in touch
            with her regarding her pregnancy with that
            child and was unable to do so. What he did
            is he went to the residence, couldn't get
            anybody to the door, smashed out a window,
            opened the door and went in, got involved in
            the altercation with Mr. Craig, . . . and
            took the purse because, again, it had the
            address of her ex-husband in it and left the
            residence.

     On appeal, this Court views the evidence in the "light most

favorable to [the prevailing party], the Commonwealth, granting

to it all reasonable inferences fairly deducible therefrom."

Welch v. Commonwealth, 15 Va. App. 518, 523, 425 S.E.2d 101, 105

(1992).    The trial court's decision will not be disturbed unless

plainly wrong or without evidence to support it.    Peterson v.

Commonwealth, 5 Va. App. 389, 401, 363 S.E.2d 440, 448 (1987).

"The credibility of the witnesses and the weight accorded the

evidence are matters solely for the fact finder who has the

opportunity to see and hear that evidence as it is presented."
Sandoval v. Commonwealth, 20 Va. App. 133, 138, 455 S.E.2d 730,

732 (1995).   The court is free to weigh the testimony and to

judge the credibility of the witnesses.   In the face of

conflicting testimony and evidence, the court is under no

obligation to believe the accused's explanation, and may infer

that he is trying to conceal his guilt.    See Carter v.

Commonwealth, 223 Va. 528, 290 S.E.2d 865 (1982).



                                  3
     Code § 18.2-89 states as follows:   "If any person break and

enter the dwelling house of another in the nighttime with intent

to commit larceny . . . he shall be guilty of burglary . . . ."

Clark v. Commonwealth, 22 Va. App. 673, 472 S.E.2d 663 (1996),

aff'd, 24 Va. App. 253, 481 S.E.2d 495 (1997).
          [W]hen an unlawful entry is made into a
          dwelling of another, the presumption is that
          the entry was made for an unlawful purpose,
          and the specific intent with which such entry
          was made may be inferred from the surrounding
          facts and circumstances . . . .
               The rule, as applied in most
          jurisdictions, is that in a prosecution of
          burglary with intent to commit larceny, the
          state must prove the specific intent to steal
          beyond a reasonable doubt, although it may
          and frequently must prove such intent by the
          facts and circumstances. In the absence of
          evidence showing a contrary intent, the trier
          of fact may infer that a defendant's
          unauthorized presence in a house or building
          of another in the nighttime was with intent
          to commit larceny.


Jones v. Commonwealth, 3 Va. App. 295, 299-300, 349 S.E.2d 414,

417 (1986).   Accord Black v. Commonwealth, 222 Va. App. 838, 840,

284 S.E.2d 608, 609 (1981); Ridley v. Commonwealth, 219 Va. 834,
252 S.E.2d 313 (1979); Tompkins v. Commonwealth, 212 Va. 460,

461, 184 S.E.2d 767, 768 (1971); see also Sandoval, 20 Va. App.

at 137, 455 S.E.2d at 732 ("The state of mind of an accused may

be shown by his acts and conduct.") (citations omitted).

Further, "where larceny has actually been committed that is the

best evidence of intent with which breaking was committed."

Smyth v. Morrison, 200 Va. 728, 734, 107 S.E.2d 430, 435 (1959).




                                 4
     When so viewed, the evidence was sufficient to convict

appellant of breaking and entering with the intent to commit

larceny.   In the instant case, the evidence established that

appellant broke in and took the victim's purse, and he intended

to do so when he broke into her home.   Appellant first told

police that "he had gone to see Ms. Farley and found out she was

with Mr. Craig."   At that point, he "became very upset" and

"banged on the door."   When no one would come to the door, he

"smashed out the window and opened the door and let himself in."

At the time, the purse was "maybe a foot or two from the door at

the most."   Appellant said he took the purse to get a phone

number for Farley's ex-husband, the father of her infant

daughter, and tell him of her behavior.   From this evidence, the

trial court could reasonably conclude that at least one of the

reasons that appellant broke into the house was to steal the

purse.
     Accordingly, the decision of the trial court is affirmed.

                                     Affirmed.




                                 5